Title: From Thomas Jefferson to George Washington, 27 August 1792
From: Jefferson, Thomas
To: Washington, George



Monticello Aug. 27. 1792.

Th: Jefferson, with his dutiful respects to the President of the United States, has the honor to inclose him under an open cover to Mr. Taylor two letters to M. de Ternant, the one containing an Exequatur for his signature (the commission whereon it is grounded being under the same open cover to Mr. Taylor) the other an answer to a formal notification of the declaration of war by France against the king of Hungary, which if the President approves he will be so good as to let go on under the cover to Mr. Taylor, sticking a wafer in it as well as in the cover, but leaving still open the letter containing the Exequatur that Mr. Taylor may put the great seal to it before he seals the letter. He hopes the President and Mrs. Washington are in perfect health.
